Citation Nr: 0417408	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  04-20 426	)	DATE
	)
	)


THE ISSUE

Whether an April 1984 decision of the Board that denied 
entitlement to an increased (compensable) rating for a shell 
fragment wound of the left thigh should be reversed or 
revised on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to CUE 
in an April 27, 1984, Board decision.

The Board notes that an appeal of a December 2001 rating 
decision from the Regional Office (RO) of the Department of 
Veterans Affairs (VA), in Cleveland, Ohio, which assigned a 
temporary 100 percent for a period of hospitalization from 
September 10, 2001 to November 1, 2001, is the subject of a 
separate decision.  


FINDINGS OF FACT

1.  The appeal that was before the Board in April 1984 came 
from an April 1983 determination from the RO in Los Angeles, 
California that reduced its evaluation of the veteran's shell 
fragment wound of the left thigh from 10 percent to 0 percent 
disabling.  

2.  In an April 27, 1984 decision, the Board denied the 
appeal in terms of entitlement to an increased (compensable) 
rating for a shell fragment wound of the left thigh.

3.  The moving party has clearly and specifically set forth 
the alleged CUE, or errors of fact or law, in the April 1984 
Board decision, has clearly articulated the factual basis for 
such allegations, and has stated why the result would have 
been manifestly different but for the alleged error.

4.  The April 1984 Board decision failed to correctly apply 
the existing statutes and regulations and the Board's 
conclusions were not consistent with or supported by the 
evidence then of record.  


CONCLUSION OF LAW

The criteria for the revision of the Board's April 1984 
decision, on the grounds of CUE have been met.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 
20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the Board's April 27, 1984 decision, the 
evidence revealed that the veteran sustained a shell fragment 
wound of the left thigh during combat in February 1969.  The 
service medical records noted that there was no artery or 
nerve involvement and that he underwent "DPC" of the 
fragment wound.  The report of a June 1970 VA examination 
revealed findings of non adherent slightly tender scar on the 
lower posterior medial surface of the left thigh two inches 
long and one inch wide and mild muscle damage to muscle group 
XIII.  

An August 1970 rating decision granted service connection for 
shell fragment wound of the left thigh, with damage to muscle 
group XIII and scar and assigned a 10 percent evaluation 
under Diagnostic Code 7804.  

The report of a March 1983 VA examination included X-rays of 
the left thigh that revealed a tiny metallic foreign body in 
the soft tissues of the left thigh.  The clinical findings 
included a 2 inch scar on the left lower  thigh and a 
retained metallic fragment of the left inner thigh, easily 
palpable, small in size and not disabling.  It was advised 
that he should have it removed when he wished.  The veteran 
was noted to not have any complaints in the left thigh, save 
for the presence of the retained fragment.  The diagnosis was 
status post shell fragment wound of the left thigh, with tiny 
retained metallic fragment, not disabling.

Based on the findings from the March 1983 VA examination, the 
RO in an April 1983 decision reduced the evaluation of the 
shell fragment wound of the left thigh from 10 percent 
disabling to 0 percent disabling.  The RO evaluated this 
disorder under Diagnostic Code 7805.  The basis for the 
determination was that the VA examination did not show that a 
compensable evaluation was warranted for the service 
connected shell fragment wound of the left thigh.  The 
veteran filed a notice of disagreement with this reduction in 
May 1983, specifically stating that he wished to appeal the 
decision to amend his disability compensation.  He contended 
that he did not understand why his compensation was being 
discontinued, as his condition had not changed and he had a 
VA physical at the VA in February and he still had the 
shrapnel metal in his leg.  

The RO's July 1983 statement of the case (SOC) 
recharacterized the issue to be entitlement to an increased 
rating for a noncompensable service connected scar, residual 
fragment wound of the left thigh.  The only pertinent law and 
regulations contained in this SOC concerned the application 
of a schedule of ratings for disability evaluations and the 
only diagnostic codes (DC's) considered were 7804 and 7805 
for scars.  The SOC did not address the propriety of the RO's 
decision to reduce the evaluation of the left thigh shell 
fragment wound from 10 percent to 0 percent.

In his substantive appeal of August 1983 the veteran 
continued to argue that the RO's April 1983 reduction of its 
evaluation of his left thigh shell fragment wound from 10 
percent to 0 percent was improper.  He argued that his 
condition had not changed since his initial evaluation after 
release from the service.  He also pointed out that he was 
not challenging the validity of the 10 percent evaluation.

Following review of this evidence and procedural history, the 
Board, in its April 27, 1984 decision, characterized the 
issue on appeal as entitlement to an increased (compensable) 
rating for residuals of a shell fragment wound of the left 
thigh.  The Board noted in the introduction that the appeal 
resulted from a decision that reduced the rating from 10 
percent to noncompensable.  However the Board analyzed the 
issue strictly in terms of entitlement to an increased rating 
and failed to address the propriety of the RO's decision to 
reduce the evaluation of the left thigh shell fragment wound 
from 10 percent to 0 percent.  The law and regulations used 
by the Board included a discussion of a schedule of ratings 
for disability evaluations under 38 U.S.C.A. § 355 and 38 
C.F.R. part 4.  The Board also listed DCs 7803, 7804 and 7805 
addressing scars and DC 5313 addressing an injury to muscle 
group XIII.  The law also included 38 C.F.R. § 4.31 governing 
the assignment of noncompensable evaluations when the 
residuals for a minimum schedular evaluation are not shown.

Applying these laws and regulations to the evidence 
available, the Board in its April 1984 decision determined 
that the schedular requirements for a compensable evaluation 
had not been met and denied entitlement to a compensable 
rating for the shell fragment wound of the left thigh.  The 
Board did not properly address the issue that the evidence 
and procedural history shows had actually been appealed by 
the veteran; the propriety of the reduction of the evaluation 
of the of the left thigh shell fragment wound from 10 percent 
to 0 percent.  

In failing to properly adjudicate the issue on appeal, the 
Board neglected to consider pertinent regulations that were 
in effect at the time of its April 1984 decision.  Among 
these include a regulation pertaining to stabilization of 
disability evaluations.  38 C.F.R. § 3.344 (1982), 38 C.F.R. 
§ 3.344 (1983).   Among other things, provisions from this 
regulation required that the examination upon which reduction 
was based be as complete as the examination that was the 
basis of entitlement to benefits.  These provisions found in 
parts (a) and (b) of this regulation were applicable to 
disabilities that had continued for at least 5 years at the 
same level.  

Likewise, the Board failed to consider the criteria 
pertaining to the revision of decisions.  38 C.F.R. § 3.105 
(1982), 38 C.F.R. § 3.105 (1983).  Specifically applicable 
was 3.105(e), pertaining to reductions in evaluation, which 
provided that where a reduction in evaluation for a service 
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments being 
made, rating action would be taken.  The reduction would be 
made effective the last day of the month in which a 60 day 
period from date of notice to the payee expired.  The veteran 
would be notified at his or her latest address of record and 
be given 60 days for the presentation of additional evidence.  
38 U.S.C.A. § 3012 (b)(6).  

Furthermore, the Board in its April 1984 decision, while it 
did consider DC 5313 in evaluating the severity of the muscle 
injury to muscle group XIII, failed to consider the complete 
regulations governing muscle injuries, particularly injuries 
from gunshot wounds or shell fragments.  Specifically, the 
Board did not consider 38 C.F.R. §§ 4.46 through 4.56 in 
effect at the time of its April 1984 decision.  In 
particular, the Board did not address the potential relevance 
of 38 C.F.R. § 4.56, factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma.  This 
regulation discussed the different criteria for slight, 
moderate, moderately severe, and severe disability of the 
muscles.  Among the factors discussed in the criteria for 
slight disability of muscles included the absence of retained 
metallic fragments.  See 38 C.F.R. § 4.56(a) (1982), 38 
C.F.R. § 4.56 (a) (1983).

In October 2003, the veteran filed a motion alleging CUE of 
the 1984 Board decision.  He further elaborated on this 
motion in testimony from a Travel Board hearing in October 
2003, which was for another appeal.  Specifically, he pointed 
out that upon his discharge from the military, he was given a 
10 percent evaluation on the basis that he had a shell 
fragment retained in his leg next to a tendon.  He stated 
that the 10 percent evaluation was also based on scarring as 
well as the retained fragment.  He noted that around 18 years 
later  he was re examined and based on that examination, the 
rating was reduced to 0 percent.  He indicated that he 
refiled for the 10 percent some 15 years later and following 
another examination that determined that the fragment was 
still there, he was again granted a 10 percent evaluation for 
the left thigh.  He argued that the condition of his leg with 
the scarring and the retained shrapnel had remained unchanged 
between the time he was initially awarded a 10 percent 
evaluation, the time he was reduced to noncompensable and the 
time he was reassigned a 10 percent evaluation.  He contended 
that the shell fragment wound was a stagnant nonchanging 
disability over this time.  

CUE is a very specific and rare kind of error. 38 C.F.R. § 
20.1403(a) (2003).  It is the kind of error, of fact or law, 
that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  See also, Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a) (2003).

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 1400(a), 20.1401(b) 
(2003).  In order to prevail on such a motion, it must be 
established that there was an error in the Board's 
adjudication and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different. 38 C.F.R. § 20.1403(c) (2003).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable." Id.

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE. 38 C.F.R. § 1403(d)(3) 
(2003).  See also, Baldwin v. West, 13 Vet. App. 1, 5 (1999) 
and Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that allegations that previous adjudications had 
improperly weighed and evaluated the evidence could never 
rise to the stringent definition of CUE).  Similarly, the 
Court has held that VA's breach of its duty to assist cannot 
form a basis for a claim of CUE.  See, Tetro v. Gober, 14 
Vet. App. 100, 109 (2000) and Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error. 38 C.F.R. § 20.1404(b) (2003).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See, Disabled American Veterans v. Gober, 234 F.3d 682, 698-
699 (Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 99-7071, 
99-7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. Cir. Jan. 
2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to the extent 
that it allowed insufficiently pled motions to be denied 
without further opportunity to re-file).

After a complete and thorough review of the record physically 
before VA in April 1984, the Board concludes that the veteran 
has raised a valid claim for CUE.  He has essentially argued 
that the Board in its 1984 decision failed to properly apply 
the law to the facts that were available at the time.  
Essentially, he has contended that his shrapnel wounds 
stabilized and remained unchanged in condition over the years 
with scarring and retained fragment, but that the Board 
erroneously failed to reassign a 10 percent evaluation after 
it had been reduced.  

A review of the record reflects that the Board's April 1984 
decision failed to properly adjudicate the issue that was on 
appeal.  Rather than adjudicating the issue in terms of the 
propriety of the reduction, the Board adjudicated it as an 
issue of entitlement to an increased rating.  In doing so, 
the Board failed to apply pertinent law and regulations 
governing the procedure of reducing a rating that had been in 
effect for more than five years.  See 38 C.F.R. §§ 3.105, 
3.44 (1982), 38 C.F.R. §§ 3.105, 3.44 (1983).  Moreover, 
although the Board did address the DC 5313, pertaining to the 
veteran's muscle injury, it failed to consider additional 
provisions governing shell fragment wounds that were 
pertinent in the veteran's situation in which his wound was a 
shell fragment wound.  See 38 C.F.R. § 4.46 through 4.56 
(1982), 38 C.F.R. §§ 4.46 through 4.56 (1983).  

The Board's failure to properly adjudicate the veteran's 
appeal and failure to consider such pertinent law and 
regulations is the kind of error of law, that when called to 
the attention of the later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for such error.  Had 
such law been  considered, the outcome of the April 1984 
Board decision more than likely would have been different.  

In view of the foregoing, the Board finds that the April 1984 
determination of the Board is clearly and unmistakably 
erroneous and should therefore be reversed.  

VCAA

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, there is no need to consider the 
potential applicability of the VCAA in this matter.


ORDER

The motion to reverse an April 27, 1984 Board decision that 
denied entitlement to an increased (compensable) rating for a 
shell fragment wound of the left thigh, on the grounds of CUE 
is granted.  



                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



